        Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 1 of 20




               ***EXECUTION SCHEDULED FOR JANUARY 15, 2021***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                          )
BUREAU OF PRISONS’ EXECUTION                          )
PROTOCOL CASES,                                       )
                                                      )
Lead case:     Roane et al. v. Barr et al.            )
                                                      )
                                                      )      Case No. 19-mc-00145-TSC
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
Roane et al. v. Barr et al., No. 05-cv-2337           )

     REPLY MEMORANDUM IN SUPPORT OF PLAINTIFF DUSTIN HIGGS’S
    MOTIONS FOR PRELIMINARY INJUNCTION AND FOR LEAVE TO FILE AN
              AMENDED AND SUPPLEMENTAL COMPLAINT

       Dustin Higgs’s claims entitle him to a preliminary injunction, or at the very least an

evidentiary hearing to resolve the factual and scientific disputes that the Government tries to

create. On his ex post facto claim, Mr. Higgs makes the simple point that the punishment he now

faces – a pentobarbital execution – is likely to involve greater and longer-lasting pain than an

execution with the ultrashort-acting barbiturate that Maryland law, and thus the Federal Death

Penalty Act, required at the time of the crime and judgment. There is no merit to the

Government’s arguments that the change is somehow “procedural” or that the FDPA applies

only at the time of execution.

       There is also no merit to the Government’s expert evidence. Already afforded little

weight by the Court for his previous declarations, see ECF No. 261 at 39, Dr. Antognini offers

yet a fourth supplemental declaration. This time, Dr. Antognini relies on studies on

pentobarbital-induced horse euthanasia, in order to conclude that pentobarbital and the

ultrashort-acting barbiturate thiopental – which was not even studied on horses – are comparable

                                                 1
         Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 2 of 20




drugs when used to execute human beings, with a comparable speed of onset. See Declaration of

Craig Stevens, December 9, 2020 at ⁋ 7 “Stevens Supp. Dec.” (Attached hereto as Exhibit A). If

the Court is not prepared to reject that proposition out of hand, it should at least hear testimony

on it.

         The Government fares no better on the remainder of issues. It offers only after-the-fact

justifications for selecting Mr. Higgs as the final prisoner to be executed by the current

Administration, but it still provides no established criteria by which it chooses which prisoners

will be executed and when. It argues that Mr. Higgs cannot show irreparable harm on any claim,

even though Defendants have no plans to use the ultrashort-acting drug to which Mr. Higgs is

entitled, and will instead administer a drug that is likely to bring about greater and longer-lasting

suffering. And it wrongly insists that the public interest demands an immediate execution instead

of a legal one. Mr. Higgs is entitled to a preliminary injunction so that he can continue to litigate

his meritorious claims.

I.       Mr. Higgs Is Likely to Succeed on the Merits of His Claims

         A.     Execution of Mr. Higgs under the 2019 Protocol Would Violate Ex Post Facto
                Principles

         Defendants argue that Mr. Higgs is unlikely to succeed on the merits of his ex post facto

claim because: 1) he could have raised this claim earlier and therefore it is waived; 2) the

applicable state law is that in effect at the time of execution; 3) Dobbert v. Florida, 432 U.S. 282

(1977), forecloses the claim; and 4) the use of pentobarbital does not change his punishment. All

of these arguments are unavailing.

         First, Defendants argue that the Court should dismiss this claim because Mr. Higgs

“waived this claim, which he could have brought at any time after July, 2019[.]” Op. at 11. Yet,

two pages later, Defendants take the polar opposite position and argue that this “claim is not yet

                                                  2
           Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 3 of 20




ripe, and should be dismissed for that reason alone.” Id. at 13, n. 3. Defendants are wrong,

regardless of which position they intended to take. The claim is not waived, and it is ripe for

review. Mr. Higgs could not know that Defendants planned to execute him with pentobarbital

before August 4, 2020, when the Government filed a motion in the United States District Court

for the District of Maryland asking the Court to designate the state law of Indiana as the law for

implementing the sentence of death. United States v. Higgs, 8:98-cr-00520, Dkt. #640 (D. Md.

August 4, 2020). The Government’s notice of its intention to execute Mr. Higgs with

pentobarbital, as opposed to the ultrashort-acting barbiturate required by Maryland law at the

time of Mr. Higgs’s crime and judgment, as the FDPA requires, makes this claim ripe for review.

See Federal/Postal/Retiree Coalition, American Federation of Government Employees v. Devine,

751 F.2d 1424, 1426 (D.C. Cir. 1985) (government’s “notice of . . . intent to take action” ripens

claim for review). A legal claim cannot be both too early and too late, but Mr. Higgs’s claim is

neither.

       Second, Defendants argue that the FDPA does not implicate ex post facto concerns

because “the FDPA has always required the federal government to implement a death sentence in

the manner prescribed by the State in which the sentence is imposed at the time of the

execution[.]” Op. at 12 (emphasis added). Defendants are wrong. 18 U.S.C. § 3596(a) requires

that the “implementation of the sentence [be] in the manner prescribed by the law of the State in

which the sentence is imposed.” Id. (emphasis added). “If the law of the State does not provide

for implementation of a sentence of death, the court shall designate another State[.]” Id. In all

cases, including this one, the sentencing court designates the manner of execution at the time of

sentencing, not at the time of execution. United States v. Higgs, 8:98-cr-00520, Dkt. #414 (D.

Md. Jan. 9, 2001). That is precisely why the Government asked the district court to amend its


                                                 3
        Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 4 of 20




judgment in this very case and designate Indiana. Id., Dkt. 640. To be sure, Sections 3596(b) &

(c), unlike Section 3596(a), contain the phrase “carried out,” specifically to prohibit the death

penalty against a prisoner who is pregnant or incompetent at the time of the execution. Had

Congress intended state law at the time of execution to control, it would have included that same

phrase in § 3596(a), i.e. the manner prescribed by the law of the State in which the sentence is

imposed when the sentence is carried out. See Motion Picture Ass’n of America, Inc. v. F.C.C.,

309 F.3d 796, 410 (D.C. Cir 2002) (“Statutory provisions in pari materia normally are construed

together to discern their meaning.” (citation omitted)).

       Third, Defendants argue that Mr. Higgs’s claim “is foreclosed by Dobbert v. Florida, 432

U.S. 282 (1977),” in which the Supreme Court held that “a ‘procedural change’ did not violate

the ‘ex post facto’ rule.” Opp. 13 (quoting Dobbert, 432 U.S. at 282). The “procedural changes”

addressed in Dobbert, however, were not, as here, changes to the method of punishment. Rather,

they involved trial procedures, including who may testify at trial, id. at 293 (discussing Hopt v.

Utah, 110 U.S. 574 (1884); the admissibility of evidence, id. (discussing Thompson v. Missouri,

171 U.S. 380 (1898)); and, the respective roles of the judge and jury, id. at 293-94. In such

circumstances, the procedural changes “simply altered the methods employed in determining

whether the death penalty was to be imposed; there was no change in the quantum of punishment

attached to the crime.” Id. Moreover, the procedural changes were “ameliorative,” in that they

“afford[ed] significantly more safeguards to the defendant.” Id. at 295.

       The circumstances are entirely different here. The change from ultrashort-acting to short-

acting barbiturate is harmful, not ameliorative. See infra. The change here is to the punishment

that will be implemented, not to “the methods employed in determining whether the death

penalty was to be imposed.” No change to the punishment itself was at issue in Dobbert – nor in


                                                 4
        Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 5 of 20




United States v. Chandler, 996 F.2d 1073, 1096 (11th Cir. 1993) or United States v. Tipton, 90

F.3d 861, 903 (4th Cir. 1996), the other cases relied on by Defendants. Opp. 14-15. “[A]t the

time [the] death sentences [in Chandler and Tipton] were imposed, no federal statute provided

authorization for the specific means of executing such sentences.” Tipton, 90 F.3d at 901-02; see

Chandler, 996 F.2d at 1095. The issue was therefore whether it was an ex post facto violation

merely to adopt one. See Tipton, 90 F.3d at 902; Chandler, 996 F.2d at 1096. But there is a stark

difference between adopting a method of execution in a statutory vacuum and utilizing a method

of execution that contravenes statutory law. See Wilkerson v. Utah, 99 U.S. 130, 137 (1879)

(recognizing that only in the absence of a statute prescribing the means of execution do the other

branches of government have authority to prescribe them)

       The Chandler and Tipton courts recognized that “Congress clearly may, if it chooses,

preemptively legislate the means of executing federal death sentences,” but merely “conclude[d]

that Congress ha[d] not” done so. Tipton, 90 F.3d at 903. By contrast, Congress has explicitly

done so here, by incorporating state law in § 3596(a). In seeking to utilize its pentobarbital

protocol against Mr. Higgs, the Government thus “makes more burdensome the punishment for a

crime, after its commission,” contrary to the Ex Post Facto Clause. Dobbert, 432 U.S. at 292.

       Defendants’ fourth argument—that the use of pentobarbital as the sole execution agent

does not impose a greater punishment than the use of an ultrashort-acting barbiturate in

combination with a chemical paralytic, as required by Maryland law, Opp. at 15—is factually

incorrect. Defendants allege a purported conflict between the declarations of Mr. Higgs’s experts

Dr. Craig Stevens and Dr. Gail Van Norman. Id. at 15-16. The declarations of Dr. Van Norman

and Dr. Stevens, however, are consistent. Dr. Van Norman opines that pentobarbital, like an

ultrashort-acting barbiturate, will cause flash pulmonary edema and that the prisoner will feel the


                                                 5
        Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 6 of 20




physical effects from the pulmonary edema because the barbiturates will not render him

insensate. See Declaration of Dr. Gail Van Norman, M.D. at 7, 13-17, 22-23, 28-29 (ECF No.

29-1). In relation to these specific conclusions – i.e., these types of barbiturates can cause flash

pulmonary edema and do not render a person fully insensate before its onset – she states that

pentobarbital and ultrashort-acting barbiturates are “essentially the equivalent in all

pharmacological characteristics.” Id. at 9. The Government repeatedly cites Dr. Van Norman’s

statement out of context, see Opp. 1, 2, 16, 40, 43, but Dr. Van Norman never addressed the

question of how quickly pentobarbital affects the brain or produces death when compared to

ultrashort-acting barbiturates.

        Dr. Stevens opines that the onset of action of an ultrashort-acting barbiturate will be

quicker than that of pentobarbital and will cause death at a more rapid rate. Declaration of Craig

W. Stevens, Ph.D. at ⁋⁋ 8-9, (ECF No. 343-2). 1 Taken together, Dr. Van Norman’s and Dr.

Stevens’s declarations show that Mr. Higgs would suffer the experience of pulmonary edema for

a shorter period when injected with an ultrashort-acting barbiturate. To the extent that this Court

accepts the opinions of Dr. Antognini or Dr. Crowns that pulmonary edema may not occur

immediately, it remains more likely to be experienced by a prisoner who receives a pentobarbital

injection, as compared to an ultra-short acting barbiturate. As explained by Dr. Van Norman and

Dr. Stevens, a prisoner will be alive and sensate for longer after the injection of pentobarbital.

       Defendants cite to an additional declaration from Dr. Antognini confirming that the

typical onset of action for pentobarbital takes longer than for an ultrashort-acting barbiturate.




   1
     Dr. Steven’s CV was mistakenly omitted from Dr. Stevens’s December 2, 2020 declaration
filed with the Court as an attachment to Mr. Higgs’s motion for preliminary injunction. ECF No.
344-1. It is available on the Court’s docket at ECF No. 25 at 8-22.

                                                  6
        Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 7 of 20




Opp. at 16-17; see also ECF No. 352-1, p. 17 (December 8, 2020 declaration of Dr. Joseph

Antognini (citing to publicly available data)). Inexplicably, however, Dr. Antognini reports that

in an “execution dose,” the onset of action for pentobarbital shortens from one minute to twenty

to thirty seconds, while the onset of action for an ultrashort-acting barbiturate remains the same

at ten to forty seconds. Id. Dr. Antognini does not explain how he came up with this data, but he

apparently relies on studies of euthanasia in horses using pentobarbital, not an ultrashort-acting

barbiturate. Stevens Supp. Dec. at ⁋ 7. Based on these studies, Dr. Antognini somehow

extrapolates that while the onset time of pentobarbital will become quicker, an ultrashort acting

barbiturate, which was never tested, will stay the same. Id. More problematic, however, is that a

drug’s onset of action in horses cannot be extrapolated to determine the onset of action in

humans, and no studies have compared the two. Id. And for good reason: humans and horses

have stark differences in circulatory parameters, and horses have ten times greater cardiac

output. Thus, a study on horses does little, if anything, to predict a drug’s onset of action in

humans. Id.

       Dr. Antognini cites to Dundee, JW, Abormal Responses to Barbiturates, Brit. J. Anesth

1957; 29:440-46 (“Dundee”), ECF No. 352-1, p. 17, for further support that pentobarbital’s onset

of action in an “execution dose,” will be quicker. Dundee, however, says the opposite.

Specifically, Dundee states: “[a]t any given temperature . . . a more rapid onset of anesthesia

[will occur] with thiopentone [an ultrashort acting barbiturate], than with pentobarbitone

[pentobarbital], which is significant.” Stevens Supp. Dec. at ⁋ 8. When pentobarbital and an

ultrashort-acting barbiturate are administered via the same route, the ultrashort-acting barbiturate

always has a quicker onset of action because it is more lipid-soluble and therefore passes the

blood brain barrier more quickly. Id. at ⁋ 4. Given that this Court previously found that Dr.


                                                  7
        Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 8 of 20




Antognini’s opinions “did not carry much weight[,]” ECF No. 261 at 39, an evidentiary hearing

is particularly appropriate.

       Defendants’ additional argument that Rhines v. South Dakota Department of Corrections,

No. 49CIV19-002940 (S. Dak. Cir. Ct. Oct. 31, 2019), “concluded that the onset times for

thiopental and pentobarbital were essentially indistinguishable in the lethal injection context,” is

misleading to say the least. See Opp. at 17 (emphasis added). In Rhines, the court determined that

there was a strong probability that the prisoner’s claim was barred by res judicata, and therefore,

expressly “[did] not[] make a finding regarding whether pentobarbital is an ultra-short acting

barbiturate as that phrase is used in [South Dakota Codified Law 23A-27A-32].” ECF No. 352-2

at 23 (Exhibit 2 at 22). The section of the opinion Defendants characterize as a “conclusion” is

merely the court’s introductory “Overview.” See ECF No. 352-2 at 6-10 (Exhibit 2 at 5-9). It has

no relevance here.

       Defendants’ final arguments are that Mr. Higgs did not allege Maryland’s now-abolished

lethal injection protocol as an alternative in his Eighth Amendment claims, and therefore his ex

post facto claim should fail; and that he provides no expert opinion that an ultrashort-acting

barbiturate in combination with a chemical paralytic agent would be less painful than

pentobarbital. Opp. at 17. The standard of proof in an ex post facto claim (which does not require

the prisoner to propose an alternative method) is lower than in an Eighth Amendment claim, so it

is immaterial that Mr. Higgs did not allege the Maryland statute as an alternative method of

execution in his Eighth Amendment claim. Compare Williams v. Hobbs, 658 F.3d 842, 848 (8th

Cir. 2011) (to establish an ex post facto violation, a prisoner must show “more than a speculative

and attenuated risk of increasing the measure of punishment attached to the covered crimes.”)

with Glossip v. Gross, 576 U.S. 863, 878 (2015) (to establish an Eighth Amendment violation, a


                                                  8
        Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 9 of 20




prisoner must “establish a likelihood that [he] can establish both that [the 2019 Protocol] creates

a demonstrated risk of severe pain and that the risk is substantial when compared to the known

and available alternatives.”). Moreover, Mr. Higgs has shown that the injection of an ultrashort-

acting barbiturate will cause his death quickly, which would likely occur before the

administration or effects of the chemical paralytic agent. Thus, the injection of the second drug is

immaterial to the risk analysis.

       For the reasons stated in the preliminary injunction motion, the injection of pentobarbital,

as compared to an ultrashort-acting barbiturate in combination with a chemical paralytic agent,

increases the risk that Mr. Higgs will endure a longer and more painful execution.

       B.      Defendants’ selection of Plaintiff for execution violates the Fifth and Eighth
               Amendments and is arbitrary and capricious under the APA.

       Defendants argue that their selection of Mr. Higgs for execution was constitutional and

rational. Defendants’ primary defense of their opaque selection process is that “the scheduling of

executions is a matter committed to the Attorney General’s discretion,” Opp. 20, because “[a]n

action is committed to agency discretion when ‘no judicially manageable standards are available

for judging how and when an agency should exercise its discretion,’” id. (quoting Heckler v.

Chaney, 470 U.S. 821, 830 (1985)). But an action committed to agency discretion is a 5 U.S.C.

§ 706(2)(A) exemption, and only a “very narrow” one at that. Heckler, 470 U.S. at 830 (quoting

Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 410 (1971)); see also id. at 826

(“[T]here is a general presumption that all agency decisions are reviewable under the APA, at

least to assess whether the actions were ‘arbitrary, capricious, or an abuse of discretion.’”) (citing

Abbott Laboratories v. Gardner, 387 U.S. 136, 139–141 (1967)). Defendants provide no

persuasive reason why their selection of prisoners for execution should fall into this narrow

exemption contrary to the usual presumption favoring judicial review of agency action. Nor do

                                                  9
       Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 10 of 20




they attempt to distinguish it from other exercises of authority pursuant to the FDPA that are

reviewable, such as the Defendants’ development of an over-arching federal lethal injection

protocol, as opposed to a policy of following the execution protocol of the state in which each

prisoner was sentenced. See 18 U.S.C. § 3596(a); In re Federal Bureau of Prisons’ Execution

Protocol Cases, 955 F.3d 106, 108-13 (D.C. Cir. 2020) (rejecting FDPA claim on the merits).

Although Defendants assert that “the FDPA provides ‘no legal norms pursuant to which’ this

Court may ‘evaluate the challenged action,’” Opp. 20-21 (citing Drake v. FAA, 291 F.3d 59, 70

(D.C. Cir. 2002)), they do not go so far as to contend that the FDPA “confers such broad

discretion as to essentially rule out the possibility of abuse,” Drake, 291 F.3d at 70. Nor could

they: surely the Attorney General could not simply flip a coin or toss a set of papers down a

flight of stairs to determine which prisoners will live and which will die.

       Defendants contend that the selection of Mr. Higgs for execution was “rational based on

the seriousness and aggravating factors surrounding his crimes.” Opp. 22. They claim that “the

Attorney General has directed the BOP Director to schedule the executions of those inmates who

have committed particularly heinous crimes,” id., but they fail to explain what they mean by

“particularly heinous,” and they have not written, promulgated, codified, or otherwise

memorialized this supposed standard anywhere other than in these pleadings. This complete lack

of policy has allowed Defendants to provide shifting, post hoc explanations for their rationale as

it suits them. Several months ago, for example, in urging this Court to vacate long-standing

injunctions for the seven Plaintiffs in the consolidated action who had them for several years,

Defendants argued that it would be “profoundly inequitable” to allow the injunctions to “bar the

execution of federal death-row inmates with some of the oldest conviction dates (as early as

1993).” ECF No. 173 at 1-2. Notwithstanding that statement to the Court, Defendants have not


                                                 10
       Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 11 of 20




yet executed any of the prisoners who were convicted in 1993, and their concern about the

“profound inequity” in executing prisoners with relatively newer cases is now being borne by

Mr. Higgs, who is scheduled to be executed ahead of eight prisoners with older convictions and

sentences. This type of inconsistent, post-hoc rationale strongly suggests arbitrariness. 2 See, e.g.,

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983)

(“[T]he courts may not accept … counsel’s post hoc rationalizations for agency action.”);

Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 167 (1962) (“There are no findings

and no analysis here to justify the choice made, no indication of the basis on which the

Commission exercised its expert discretion. We are not prepared to and the Administrative

Procedure Act will not permit us to accept such adjudicatory practice.”).

       Defendants urge that Mr. Higgs was selected because “he was convicted of the murder of

three young women” and “the court imposed[] nine separate death sentences.” Opp. 24. But Mr.

Higgs did not kill anyone, and his co-defendant who shot the victims received a life sentence.

See United States v. Haynes, 26 F. App’x 123, 127 (4th Cir. 2001) (unpub.). It makes little sense

for Defendants suggest that Mr. Higgs’s execution will “bring justice to victims of the most

horrific crimes,” Opp. 24 (quoting Roane v. Barr, No. 05-02337 (D.D.C.), ECF No. 389-1),

while the more culpable defendant will die a natural death.

       Finally, Defendants’ attempt to distinguish Mr. Higgs’s authority as “no longer good

law,” Opp. 19, is disingenuous. As even Defendants themselves acknowledge, Jones was



   2
    Similarly, due process under the Fifth Amendment requires a “rational” means to
accomplish a “legitimate” end. See Dorn’s Transp., Inc. v. I.A.M. Nat. Pension Fund, Ben. Plan
A, 578 F. Supp. 1222, 1227 (D.D.C. 1984), aff’d sub nom. Dorn’s Transp., Inc. v. IAM Nat.
Pension Fund, 753 F.2d 166 (D.C. Cir. 1985). Rather than creating and adhering to any rational
and discernible criteria, however, Defendants appear to be justifying their selection of prisoners
only after the fact.

                                                  11
       Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 12 of 20




reversed on grounds other than those Mr. Higgs relies on here, and the court of appeals declined

to decide whether the Eighth Amendment’s proscription against arbitrariness applies to a State’s

the selection of prisoners for execution. Id. at 18-19 (“[T]he Ninth Circuit did not ultimately pass

on the merits of the claim because it found the claim barred for a procedural reason … .”) (citing

Jones v. Chappell, 31 F. Supp. 3d 1050, 1061 (C.D. Cal. 2014), rev’d sub nom. Jones v. Davis,

806 F.3d 538 (9th Cir. 2015)). To the extent the Ninth Circuit weighed in on the issue, its

comments suggest that arbitrary imposition of the death penalty is unconstitutional: “Furman and

Gregg articulate a general Eighth Amendment standard that the death penalty is unconstitutional

if imposed arbitrarily,” Jones v. Davis, 806 F.3d 538, 550 (9th Cir. 2015) (quotation marks and

citation omitted). And the court acknowledged that a different issue would be presented where

the arbitrariness was caused by “unfettered discretion” rather than long delays in post-conviction

review. Id. at 551 (“Petitioner does not contend that the State has granted unfettered discretion to

a fact-finder to decide on an execution date. Nor does he contend that the State intentionally

chooses an execution date through a truly random selection process, such as a lottery.”).

II.    THE REMAINING EQUITABLE CONSIDERATIONS JUSTIFY A
       PRELIMINARY INJUNCTION

       Mr. Higgs will be irreparably harmed without an injunction from this Court, and the

balance of equities are in his favor. Leaving aside Mr. Higgs’ interest in continuing to live for

additional months but for his arbitrary selection as the current Administration’s last execution,

there can be no doubt that he demonstrates adequate harm on his ex post facto claim. The harm

of using a slower-acting drug to execute Mr. Higgs is “certain and great, actual and not

theoretical, and so imminent that there is a clear and present need for equitable relief.” League of

Women Voters of United States v. Newby, 838 F.3d 1, 7-8 (D.C. Cir. 2016) (internal quotation

marks and brackets omitted). As this Court has recognized, autopsy results and witness reports

                                                 12
       Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 13 of 20




from recent executions – along with the expert testimony and declarations offered in this case –

establish a significant likelihood that prisoners will experience flash pulmonary edema during a

single-drug pentobarbital execution. See ECF No. 322 at 6-7 (Memorandum Opinion). For the

reasons outlined above, the use of pentobarbital rather than an ultra-short acting barbiturate to

kill Mr. Higgs will prolong the amount of time during which he is alive and sensate, which will

both (1) increase the likelihood that Mr. Higgs will suffer flash pulmonary while still sensate;

and (2) prolong the severe pain that Mr. Higgs will experience from edema.

       The balance of equities and public interest likewise tip in Mr. Higgs’s favor. While there

is no “public interest in the perpetuation of unlawful agency action.” Newby, 838 F.3d at 12,

“[t]he public interest is . . . served when administrative agencies comply with their [legal]

obligations.” N. Mariana Islands v. United States, 686 F. Supp. 2d 7, 21 (D.D.C. 2009). In this

case, ensuring that the government carries out Mr. Higgs’s execution lawfully outweighs the

government’s interest in carrying it out rapidly.

       The recent COVID-19 outbreak at FCC Terre Haute further undermines the

Government’s interest in carrying out Mr. Higgs’s execution within these next weeks. In the last

three days alone, the number of confirmed active cases at USP Terre Haute has more than

doubled; compared to a week ago, there has been a six-fold increase in cases. Compare ECF No.

344 at 17 (22 active cases as of December 3, 2020) with D.C. Cir. No. 20-5361 at 25 n.4 (52

active cases as of December 7, 2020); https://www.bop.gov/coronavirus/ (134 active cases as of

December 10, 2020) (last visited Dec. 10, 2020). The outbreak at FCI Terre Haute, which is part

of the same complex, is even more dire at the moment, with 221 active cases. See

https://www.bop.gov/coronavirus/ (last visited Dec. 10, 2020). Given the large number of BOP




                                                    13
       Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 14 of 20




employees and others traveling to Terre Haute for the executions, the risk of additional COVID-

19 spread further undermines the government’s interest in prompt executions.

       Moreover, the fact that more than a month remains before Mr. Higgs’s execution belies

any representations by the government that it would not be possible to reschedule the execution.

Indeed, given the current outbreak at Terre Haute and across the country, it is implausible to

assume that Defendants have no contingency plan in the event that critical members of the

execution team are exposed to the virus, or that the situation at FCI Terre Haute further

deteriorates such that it would not be safe to bring dozens of outside individuals through the

prison complex.

III.   THE COURT SHOULD CONDUCT AN EVIDENTIARY HEARING

       The Government opposes a hearing but does little more than rehash its flawed arguments

on the merits. Although Defendants wish to avoid the taking of “live testimony where possible,”

Opp. 43 (quoting Local Civil Rule 65.1(d)), it is not possible to avoid a hearing when the Court

must resolve materially conflicting evidence and decide which testimony to find credible. Cobell

v. Norton, 391 F.3d 251, 261 (D.C. Cir. 2004); Proctor v. District of Columbia, 310 F. Supp. 3d

107, 113 (D.D.C. 2018).

       On Mr. Higgs’ ex post facto claim, Defendants misrepresent Dr. Van Norman’s opinions,

stating that she believes that “there is no material difference between a short-acting barbiturate

and an ultrashort-acting one in this context.” Opp. 43. Mr. Higgs has already explained that Dr.

Van Norman was not addressing this context, which concerns the speed with which the relevant

drugs affect the brain. See supra pp. 5-6. Dr. Stevens in fact describes that a short-acting

barbiturate is more likely to bring about the conscious experience of flash edema and for a longer

period of time than an ultrashort-acting barbiturate. See Stevens Decl. at 1-2; Supplemental


                                                 14
       Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 15 of 20




Declaration of Mark A. Edgar, M.D., at 2 (Sept. 28, 2020) (ECF No. 282-5) (describing the

mechanism by which a large dose of pentobarbital brings about pulmonary edema before the

drug reaches the brain). Dr. Antognini disputes those differences, Opp. 16-17, but provides no

basis for many of his contrary opinions. See, e.g., ECF No. 352-1 at 17 (asserting, without

support, that the onset of action in an execution setting somehow shortens for pentobarbital but

remains the same for an ultrashort acting barbiturate). Considering the Court has questioned Dr.

Antognini’s past opinions in this case, ECF No. 261 at 39, and has never heard live testimony

from Drs. Edgar, Stevens, or Van Norman in this case, it is all the more reason for the Court to

conduct a hearing.

       WHEREFORE, for the foregoing reasons, Mr. Higgs respectfully requests that the Court

grant his motion for leave to file an amended and supplemental complaint, and that it grant a

preliminary injunction that prevents Defendants from executing him on January 15, 2021, or at

any other time until further order of the Court.


Dated: December 10, 2020                      Respectfully submitted,

                                              /s/ Shawn Nolan
                                              Shawn Nolan, Chief, Capital Habeas Unit
                                              Matthew Lawry, Assistant Federal Defender
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              Telephone: 215-928-0520
                                              Email: shawn_nolan@fd.org

                                              Counsel for Plaintiff Dustin Higgs




                                                   15
       Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 16 of 20




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
     Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 17 of 20




(404) 688-7530
Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
     Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 18 of 20




Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
     Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 19 of 20




(212) 918-3000
Email: john.beck@hoganlovells.com      Alan E. Schoenfeld
                                       WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                      DORR LLP
KAISER DILLON, PLLC                    (212) 937-7294
(202) 869-1301                         Email: Alan.Schoenfeld@wilmerhale.com
Email: Aschmidt@kaiserdillon.com
                                       Kathryn Louise Clune
Norman Anderson                        CROWELL & MORING LLP
KAISER DILLON PLLC                     (202) 624-5116
(202) 640-2850                         kclune@crowell.com
nanderson@kaiserdillon.com
                                       Jennifer M. Moreno
Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
LLP                                    (602) 382-2718
(302) 658-9300                         Jennifer_moreno@fd.org
Email: Jying@mnat.com
                                       Ginger Dawn Anders
Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
WILMER CUTLER PICKERING HALE &         (202) 220-1107
DORR LLP                               Ginger.anders@mto.com
(202) 663-6289
Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                       MUNGER, TOLLES & OLSON LLP
*Ryan M. Chabot                        (202) 220-1100
WILMER CUTLER PICKERING HALE &
DORR LLP                               *Brendan Gants
(212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                       (202) 220-1100
Dale Andrew Baich
OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
DEFENDER                               FEDERAL COMMUNITY DEFENDER
(602) 382-2816                         OFFICE, EDPA
Dale_Baich@fd.org                      (215) 928-0520
                                       Email: timothy_kane@fd.org
Case 1:19-mc-00145-TSC Document 356 Filed 12/10/20 Page 20 of 20




                             /s/ Shawn Nolan
                             Shawn Nolan, Chief, Capital Habeas Unit
                             Matthew Lawry, Assistant Federal Defender
                             Federal Community Defender Office, E.D. Pa.
                             601 Walnut Street, Suite 545 West
                             Philadelphia, PA 19106
                             Telephone: 215-928-0520
                             Email: shawn_nolan@fd.org

                             Counsel for Plaintiff Dustin Higgs
           Case 1:19-mc-00145-TSC Document 356-1 Filed 12/10/20 Page 1 of 2

                     SUPPLEMENTAL DECLARATION OF CRAIG W. STEVENS, Ph.D.
                IN RESPONSE TO THE FOURTH DECLARATION OF JOSEPH F. ANTOGNINI
I, Craig W. Stevens, Ph.D., do hereby affirm and attest under penalty of perjury:
1.     I am a full-time faculty member in the department of Pharmacology and Physiology at the College
of Osteopathic Medicine, a unit of Oklahoma State University, Center for Health Sciences campus in
Tulsa, Oklahoma. Other experiences and training that qualify me as a Pharmacology Expert were
elaborated in my original Declaration.
2.      I have been retained by counsel for Dustin Higgs. Counsel have asked me to provide a response
to the Fourth Supplemental Declaration of Joseph F. Antognini.
3.     On pp. 17 Dr. Antognini expounds on the classification of barbiturates “is not absolute, and
depends in large part on the dose of the drug and the route of administration (oral versus intravenous).”
He is correct that if two drugs are compared with two different routes then the classification doesn’t
make sense. He uses the example of an oral barbiturate and an IV barbiturate. But any drugs for lethal
execution will be given by the IV route so his testimony on oral route of administration is not germane
and rather distracting to the issue at hand.
4.      When thiopental and pentobarbital are given by the same route, thiopental will always have a
faster onset time and shorter duration than pentobarbital because the lipid solubility of thiopental is
greater than the lipid solubility of pentobarbital. The lipid solubility of a drug is correlated to the entry
of the drug into the brain and the exit of the drug from the brain. So the same property of the drug (lipid
solubility) determines both the onset of action and the duration of action. I made this clear in my original
declaration stating “The classification[s] refer to the time of onset and duration of the drug effects” (pp.
6) The classification is based on the physicochemical nature of the barbiturate drugs, which has not
changed and is found in a number of textbooks and scientific publications. It is not germane to the
argument should a particular textbook include or not include a table showing the classification of
barbiturates. Likewise content written by this author for a general introductory textbook in
Pharmacology is not comparable to expert testimony in a lethal execution case.
5.      Lipid solubility is a measure of the ability of the drug to leave the bloodstream and enter the
brain. It is measured by placing a known quantity of a drug in a vessel containing both oil and water and
quantifying how much of the drug ends up in the oil and how much in the water. Highly lipid soluble
drugs are therefore also highly hydrophobic drugs with low water solubility. For example, only 96 mg of
thiopental can be dissolved in one liter of water whereas 679 mg of pentobarbital can be dissolved in
one liter of water (from the PubChem database at pubchem.ncbi.nlm.nih.gov).
6.      Throughout Dr. Antognini’s declaration he consistently misunderstands that the classification of
ultra-short acting also means quicker onset time as well as duration of action. Dr. Antognini spends
considerable efforts to argue that thiopental in some repeated administration studies can be a longer
duration of action and therefore does not have an ultra-short duration of action. Duration of action
considerations are not germane to the issue of lethal injection protocols; the only important
pharmacology factor is how quickly the barbiturate acts so that the inmate is quickly brought into a state
of general anesthesia.



                                                  Exh. A
           Case 1:19-mc-00145-TSC Document 356-1 Filed 12/10/20 Page 2 of 2

7.      The only data that Dr. Antognini brings to bear on his arguments concerning the barbiturate’s
time of onset is with regards to two studies of euthanasia in horses using pentobarbital (Aleman et al.
2015, Buhl et al. 2013). While these studies show that pentobarbital acts rather quickly in horses, there
is no comparison with thiopental to that it acts even quicker. Besides, onset of action in horses even if
limited to one drug has little bearing to onset of action in humans given the differences in important
circulatory parameters such as the 10 times greater cardiac output in horse compared to humans. There
are no studies that show horses are a good model for the human condition with regards to
pharmacokinetics and drug entry into the brain.
6.      Exhibit B in Dr. Antognini’s Fourth Supplemental Declaration contains a Table entitled “Table
showing typical onset times and durations of action for thiopental (intravenous) and pentobarbital (oral
and intravenous).” As mentioned above, the information on oral pentobarbital is extraneous and
irrelevant. Dr. Antognini manufactured this Table, and has added two unique columns with the headings
“TYPICAL ONSET (Execution dose)” and “TYPICAL DURATION (Execution dose).” Dr. Antognini does not
explain how he obtained the values entered in these two columns for thiopental and pentobarbital. For
thiopental onset time he repeats the same 10-40 sec that he entered under ONSET TIME (Clinical dose).
As the execution is many times greater than the clinical dose, this directly contradicts his own testimony
that greater doses of barbiturates leads to faster onset time. For pentobarbital, he uses data from
Dundee (1957) to posit that the onset time for an execution dose is 20-30 sec. This range is misleading
as Dundee reports (table 1 in the paper) that at room temperature (72-74 F), pentobarbital had an
average onset time of 33.3 sec and only at the hot temperature of 84-90 F did pentobarbital have an
onset time of 21.3 sec. Most telling, as I note above, thiopental will always have a faster onset time than
pentobarbital as Dundee shows in Table 1 and further states “At any given temperature it also reveals a
more rapid onset of anesthesia with thiopentone [thiopental] than with pentobarbitone [pentobarbital],
which is significantly significant.” Dr. Antognini fails to mention this significant finding from the Dundee
paper.
7.       In conclusion, Dr. Antognini avoids the basic pharmacology knowledge that leads to the standard
classification of thiopental as ultra-fast acting and pentobarbital as fast-acting (i.e. differences in their
lipid solubility). Dr. Antognini attempts to assert that at high execution doses these differences between
thiopental and pentobarbital are irrelevant; this is incorrect as no matter what the dose, thiopental will
act quicker than pentobarbital due to the differing chemical nature of the two drugs.


I hereby certify that the facts set forth above are true and correct to the best of my personal knowledge,
information, and belief, subject to the penalty of perjury.


_____________________________                          December 9, 2020
                                                      _____________________
Craig W. Stevens, Ph.D.                               Date




                                                  Exh. A
